DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed “storage medium” is not statutory since the language does not limit the claim to non-transitory embodiments. The specification or claims must be amended to limit the storage medium to only non-transitory, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).The examiner suggests amending the claim to state “A non-transitory storage medium…” to overcome the rejection under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 10-11, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veit et al. (2021/0166354).
Regarding claim 1, Veit discloses an information processing apparatus (see fig.1, element 120, fig.6B, element 660, paragraphs [0137], [0140] and its description) comprising: at least one processor configured to execute (see fig.6B, element 662, paragraph [0140] and its description); composition processing of combining a first image and another image, and image processing on a second image generated through the composition processing, using metadata of the first image and metadata of the second image (see fig.6B, elements 662, 642, 664, paragraph [0140] and its description).
Regarding claim 2, Veit further discloses the first image and the other image are each an image captured by (see fig.2, element 200, fig.6A, element 610, fig.6B, element 642/640, 644/640, paragraphs [0056-0057], [0140] and its description), and wherein the at least one processor generates information about image-capturing of each of the first image and the other image, as the metadata for the second image, in the composition processing (see fig.6B, element 642/662, 644/662, paragraph [0140] and its description).
Regarding claim 7, Veit further discloses the second image is generated in a data format different from a data format of the first image, in the composition processing (see paragraph [0134]).
Regarding claim 8, Veit further discloses the at least one processor displays the second image on a display unit, receives a user operation of designating a portion of the displayed second image, and identifies an image corresponding to the portion of the  (see fig.1, element 120, fig.6B, element 660, paragraphs [0137], [0144] and its description).
Regarding claim 9, Veit further discloses the at least one processor executes the image processing on the second image, using the metadata of the first image, the metadata of the other image, and the metadata of the second image (see fig.6B, elements 662, 642, 664, paragraph [0140] and its description).
Regarding claims 10-11, 13-16 and 18-19 recite limitations substantially similar to the claims 1-2 and 7-8. Therefore, these claims were rejected for similar reasons as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veit et al. (2021/0166354) in view of Kim et al. (2019/0012990).
Regarding claim 3, Veit discloses all the subject matter described above, except for processing of superimposing an image, however, Kim discloses image processing apparatus including processing of superimposing an image and drawing data (see figs. 14-15, paragraph [0150] and its description). Thus, it would have been obvious to one 
Regarding claims 12 and 17 recite limitations substantially similar to the claim 3. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE

/CONGVAN TRAN/Primary Examiner, Art Unit 2647